Notwithstanding the condition of the record pointed out in the original opinion no showing was made or attempted to be made that the case was brought under any exception which would authorize this court to consider a statement of facts or bills of exception, although filing thereof was delayed.
Counsel for appellant now files his affidavit in connection with a motion for rehearing seeking to bring this case within an exception to the rule relating to the time limit for filing the record.
It appears that when the motion for new trial was overruled on April 6th the court granted seventy-five days in which to file bills of exception and statement of facts. Ten days later, on April 16th, counsel for appellant prepared and filed a request for an order directing the court reporter to prepare a statement *Page 122 
of facts. The requested order was not made by the trial judge until May 13, nearly a month after it was filed, but there is no showing made that it was earlier called to the trial judge's attention. Diligence required that this should have been done. See 4 Tex. Jur. p. 413, 414, Section 282 and 283, with cited cases. The statement of facts were certified by the court reporter on June 5th. There is no showing when it was delivered to counsel for appellant. Not until June 17th was the trial judge notified that counsel for appellant thought the statement of facts as prepared by the court reporter was incorrect, and was granted ten days additional, which made the time for filing bills of exception expire on June 30, and the ninety days for filing statement of facts, under the statute (Art. 760. C. C. P., subdivision 5) expired on July 5th. At the time this second extension order was made the trial judge advised counsel for appellant that no changes would be made in the statement of facts as prepared by the reporter unless they were agreed to by the district attorney. Counsel for appellant says in his affidavit: "Either at this time or very soon thereafter, I told the District Attorney (or his assistant) of our objections to the statement of facts but at that time no action was taken towards correcting the same."
There is no showing where the statement of facts or bills of exception were at the time mentioned, but it is not claimed that they had ever been delivered to either the district attorney or the trial judge. On June 29th both the statement of facts and bills of exception were delivered to the clerk of the trial court, and filed by him — which he was unauthorized to do — none of them having been approved by the trial judge. On July 1 counsel for appellant secured the bills from the clerk and took them to Lockhart and delivered them to the district attorney who in turn delivered them to the trial judge, but the statement of facts was left with the clerk. The bills were never placed in the hands of either the district attorney or the trial judge until after the time for filing them had expired. Counsel for appellant told the district attorney at the time the bills of exception were delivered to him at Lockhart that the statement of facts was in the clerk's office at San Marcos and requested him to approve it before July 5th. Although told by the district attorney that he would be compelled to go either to LaGrange or Bellville the next morning on account of court convening there counsel for appellant seems to have made no effort to get the statement of facts into the hands of the district attorney, but let it remain in the clerk's office in San Marcos. Soon after this, just when not being shown, the assistant district attorney made inquiry of the clerk for the statement *Page 123 
of facts. The clerk — presumably believing counsel for appellant had taken the statement of facts at the same time he took the bills of exception — told the assistant district attorney that counsel for appellant had the statement of facts, and upon being so informed counsel for appellant went with the assistant district attorney to the clerk's office where the statement of facts was found.
When it finally was corrected and presented to the trial judge for approval the ninety days had long expired, as shown by the certificate of the trial judge.
There being a contention on the part of counsel for appellant that there was some omission from the statement of facts which was corrected we have been at some pains to investigate the correction sought as the added matter appears in the statement of facts. It relates to an objection interposed by appellant to a witness testifying because it was claimed the witness had violated the rule. The amended statement of facts contains three pages of questions and answers, objections and replies thereto of counsel, and discussions between counsel and the court. It occurs to us that this was no proper part of the statement of facts and furnished no proper reason for a delay in having the statement of facts approved and filed.
During our examination of the record to ascertain the facts claimed to have been omitted from the statement of facts by the court reporter it has been necessary to examine the record, and we are of opinion that even if the statement of facts and bills of exception were in a condition to be considered nothing would be presented calling for a reversal of the judgment.
The motion for rehearing is overruled.